Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 3-5, 7-11, 6, 2, 12, 14-16, 18-21, 17 and 13 are allowed, renumbered to claims 1-21, respectively.

The following is an examiner’s statement of reasons for allowance:

Ladd et al. (US 2009/0121940 A1) discloses a receiver is configured to save and time broadcast signals of opportunity (SOP) from transmitters of known locations, wherein position of the receiver is determined based on coordinates of the transmitters, wherein the saved time-tagged information is used to determined time offset at unknown location.

Marshall (US 2013/0229303 A1) discloses a method and apparatus for determining position of a receiver device based on signals of opportunity, wherein some signals of opportunity may incorporate an explicit time stamp, indicating the time instant (as determined at the transmitter) when the corresponding part of the signal was transmitted, wherein a SoOp receiver of an electronic device receives a first instance of a synchronization portion of signal of opportunity and receives at an unknown position a second instance of the synchronization portion, and a local clock is operable to measure time difference (offset) between the two 

Gao et al. (US 2016/0088429 A1) discloses indicated signal time-of-arrival may be corrected or adjusted based on the stored group delay offset value. The signal time-of-flight may be determined from the known location of the femto base station and a known location of the macro base station.

Prior arts of record disclose a receiver receives signals from different transmitters at known locations and storing timing and offset information of the signals for positioning.

Regarding claims 1 and 12, prior arts of record fail to disclose “determining at least one offset between the timing information contained in the electromagnetic signals based on the initial known position of the device and the positions of the sources determined for the initial known position; storing the at least one offset as synchronization information in a memory of the device”, as recited in claim 1, and similarly recited in claim 12, in combination with other claimed limitations.

Regarding claims 6 and 17, prior arts of record fail to disclose “subsequent to determining an updated position of the device: receiving the two or more electromagnetic signals; determining the position of the source of each electromagnetic signal; retrieving the synchronization information; and determining a further updated position of the device”, as 

Dependent claims 3-5, 7-11, 2, 14-16, 18-21 and 13 are allowable based on their dependency on independent claims 1, 6, 12 and 17, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ogino et al. (US 2002/0098839 A1) discloses an offset measuring apparatus comprises a receiver that receives signals from a base station, and a measuring unit for received timing that extracts the received timing of signals from the base station with reference to a base clock signal, which is the basis of offset measurement, and outputs estimated offsets. A storage unit is configured to store the estimated offsets (paragraph 86).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645